United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3789
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                          Martavis Shawn Demar James

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                          Submitted: November 20, 2020
                               Filed: July 9, 2021
                                 ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

STRAS, Circuit Judge.

      Over the course of several months, Martavis James robbed or attempted to rob
multiple stores around the Twin Cities. After law enforcement identified him by
searching cellular-tower records, which showed that his cell phone was at or near at
least four of the robberies, he challenged the constitutionality of the search. The
district court 1 denied James’s motion to suppress, and we affirm.

                                         I.

      While looking into a series of robberies, investigators began to suspect that a
single individual committed all of them. The main clue was a common modus
operandi. Each time, the robber entered a store near closing time carrying a red and
black duffel bag and wearing a long, hooded jacket; a dark hat; and a black face
mask. He ordered the employees to a back room at gunpoint, where they handed
over money from the store safe, and then he fled on foot.

       When security-camera footage did not reveal the robber’s identity,
investigators turned to cellular-tower data, which allowed them to compare numbers
that connected to nearby towers during an approximately 90-minute period around
each robbery. The first search warrant, which a state judge approved, covered three
robberies. After investigators connected more to the same unidentified individual,
two additional search warrants allowed investigators to examine the cellular-tower
records for those crimes.

       It did not take long to identify a “common number,” which led investigators
to James. They apprehended him after he tried to commit yet another robbery and
searched his car, where they found a bank-deposit bag and a red and black duffel
bag. Based on the evidence collected, the government charged him with eight counts
of interference with commerce by robbery and two counts of attempted interference
with commerce by robbery. See 18 U.S.C. § 1951.



      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Hildy Bowbeer, United States Magistrate Judge for the District of Minnesota.
                                         -2-
       Before trial, James moved to suppress the evidence discovered, arguing that
there was no probable cause and that the search warrants lacked particularity. The
district court denied the motion and, after a jury trial, convicted him of all 10 counts
and sentenced him to 180 months in prison. On appeal, James renews the same
arguments he made before.

                                          II.

      De-novo review applies to any legal questions lurking behind the district
court’s denial of James’s motion to suppress. See United States v. Ahumada, 858
F.3d 1138, 1139 (8th Cir. 2017). James’s probable-cause and particularity
challenges fall into that category, so our review is de novo.

                                          A.

       Probable cause presents the closer call. Though establishing probable cause
“is not a high bar,” Kaley v. United States, 571 U.S. 320, 338 (2014), it still requires
“a showing of facts” that “create a fair probability that evidence of a crime will be
found in the place to be searched,” United States v. Wallace, 550 F.3d 729, 732 (8th
Cir. 2008) (per curiam) (quotation marks omitted). Our task when reviewing search
warrants after the fact is to determine whether the judges who approved them had “a
substantial basis for concluding that probable cause existed.” United States v.
LaMorie, 100 F.3d 547, 552 (8th Cir. 1996) (internal quotation marks omitted).

      In this case, we conclude that they did. The affidavits accompanying the
applications described the robberies in detail, including the overlapping facts that
led investigators to believe that a single individual committed all of them.
Prominently mentioned was the “nearly identical” modus operandi.

       The affidavits also explained why there was “a fair probability” that the
cellular-tower records would identify the robber. Wallace, 550 F.3d at 732

                                          -3-
(quotation marks omitted). Cell phones are common and, even if there was no direct
evidence that the robber had one, criminals will, in the investigator’s training and
experience, use them to contact co-conspirators during or after committing a crime.
See United States v. Turner, 953 F.3d 1017, 1020 (8th Cir. 2020). And if the robber
had done so, his cell phone would have connected to a nearby tower, which
investigators could then discover by examining the records kept by cellular
providers.

       Considered in their totality, these facts “provided a substantial basis” to
conclude that probable cause existed. United States v. Johnson, 848 F.3d 872, 876
(8th Cir. 2017) (quotation marks omitted). The judges knew from the affidavits that
the robberies were connected by a common modus operandi; that the robber likely
carried a cell phone, even if he did not use it during the robberies; and that comparing
the numbers from cellular-tower records could reveal his true identity.

       In James’s view, none of this is enough because no one could connect the
robber to a cell phone. See United States v. Tellez, 217 F.3d 547, 550 (8th Cir. 2000)
(explaining probable cause’s “nexus” requirement). James claims that, without this
connection, the judges who approved the warrants did no more than guess that
investigators would find “useful evidence” in the cellular-tower records. Johnson,
848 F.3d at 878 (quotation marks omitted); see United States v. Griffith, 867 F.3d
1265, 1275 (D.C. Cir. 2017) (accepting a similar argument).

       The problem with this argument is that probable cause is about “fair
probabilit[ies],” not near certainties. Wallace, 550 F.3d at 732 (quotation marks
omitted). Even if nobody knew for sure whether the robber actually possessed a cell
phone, the judges were not required to check their common sense at the door and
ignore the fact that most people “compulsively carry cell phones with them all the
time.” Carpenter v. United States, 138 S. Ct. 2206, 2218 (2018); see United States
v. Eggerson, --- F.3d ---, 2021 WL 2303072, at *2 (8th Cir. June 7, 2021) (calling
cell phones “ubiquitous”). And besides, they also knew that criminals often use cell

                                          -4-
phones to “call and/or text message” others after the crime is over. As “a practical
and common-sens[e] standard,” probable cause leaves plenty of room to draw
reasonable “inferences” from less-than-perfect evidence.2 Cronin v. Peterson, 982
F.3d 1187, 1197 (8th Cir. 2020) (quotation marks omitted).

      Nor will allowing these warrants to stand mean that it is now fair game to
search the records from “cell phone towers near the location of every crime.”
(Emphasis added). James forgets that there were specific facts here that connected
the unidentified robber to a series of crimes, making this case different from those
involving only a single crime. All we are saying is that in this particular situation,
when evidence connected multiple crimes, there was “a fair probability” that records
from nearby towers would reveal incriminating evidence, or at the very least, the
judges who approved the search warrants had “a substantial basis” to think so.
Johnson, 848 F.3d at 878 (quotation marks omitted).

                                          B.

      The search warrants also satisfied the Fourth Amendment’s particularity
requirement.3 See United States v. Fiorito, 640 F.3d 338, 346–47 (8th Cir. 2011).


      2
        In fact, we allow these types of reasonable inferences all the time. See, e.g.,
Eggerson, 2021 WL 2303072, at *4 (“It would be unreasonable and impractical to
demand that judges evaluating probable cause must turn a blind eye to the virtual
certainty that drug dealers use cell phones.”); United States v. Carpenter, 341 F.3d
666, 671 (8th Cir. 2003) (“As a matter of common sense, it is logical to infer that
someone in possession of valuable contraband would store that contraband in a safe,
accessible location such as his or her residence.”).
      3
       In concluding that the searches did not violate the Fourth Amendment, we
necessarily assume, without deciding, that James had standing to challenge the
search warrants. See Byrd v. United States, 138 S. Ct. 1518, 1530 (2018) (explaining
that “Fourth Amendment standing” is not jurisdictional and need not be addressed

                                         -5-
Although “[t]he degree of specificity required . . . var[ies] depending on the
circumstances and the types of items involved,” United States v. Kail, 804 F.2d 441,
445 (8th Cir. 1986) (internal quotation marks omitted), the Fourth Amendment
requires warrants to “particularly describ[e] the place to be searched, and the persons
or things to be seized,” U.S. Const. amend. IV. See Maryland v. Garrison, 480 U.S.
79, 84 (1987) (“The manifest purpose of th[e] particularity requirement was to
prevent general searches.”).

       Here, as the district court explained, the search warrants were “constrained—
both geographically and temporally—to the robberies under investigation.”
Geographically, they covered only the cellular towers near each robbery.
Temporally, the period was narrow and precise: only about 90 minutes, with exact
times listed. Given these specific limitations, the warrants were “sufficiently
definite” to eliminate any confusion about what the investigators could search.
United States v. Horn, 187 F.3d 781, 788 (8th Cir. 1999).4




first); see also Carpenter, 138 S. Ct. at 2219–20 (declining to address whether
“tower dumps” invade an individual’s “reasonable expectation of privacy”
(quotation marks omitted)).
      4
        Although James argues that the search warrants allowed the investigators to
see more than they ultimately needed, such as “[c]all detail record information . . .
consist[ing] of date, time, duration, originating number, [and] termination number,”
see Garrison, 480 U.S. at 84 (defining “the scope of a lawful search” by considering
“the object of the search and the places in which there is probable cause to believe
that it may be found” (quotation marks omitted)), they were still “sufficiently
definite” to pass constitutional muster, Horn, 187 F.3d at 788. But even if they were
not, the investigators still acted reasonably and in good faith on them. See United
States v. Leon, 468 U.S. 897, 922–23 (1984).
                                         -6-
                                 III.

We accordingly affirm the judgment of the district court.
               ______________________________




                                 -7-